OPINION — AG — ** SCHOOL DISTRICT — TEACHERS — PERSONNEL ** WHEN AN INDEPENDENT SCHOOL DISTRICT IS CHANGED TO A DEPENDENT SCHOOL DISTRICT MAINTAINING A HIGH SCHOOL, OR WHEN A DEPENDENT SCHOOL DISTRICT MAINTAINING A HIGH SCHOOL IS CHANGED TO AN INDEPENDENT SCHOOL DISTRICT, THE PERSONNEL OF THE BOARD OF EDUCATION IS 'NOT' CHANGED AND THE BOARD OF EDUCATION ELECTED OR APPOINTED FOR THE DISTRICT PRIOR TO ITS CHANGE OF STATUS CONTINUES AFTER THE CHANGE. (VACANCY, APPOINTMENT, REPLACEMENT, PROPERTY AND DEBTS (RETAINS), MEMBERS) CITE: OPINION NO. OCTOBER 31, 1941 — STATEN, 70 O.S. 4-7 [70-4-7] (J. H. JOHNSON)